Citation Nr: 1134440	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-35 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

These matters came before the Board of Veterans' Appeals (Board) initially on appeal from a February 2008 rating decision, in which the RO denied the Veteran's claims.  The Veteran perfected an appeal to the denial of his claims.

In September 2010, the case was remanded for additional development.  It now is before the Board for further appellate consideration.


FINDINGS OF FACT

1.  While in service, the Veteran likely had significant noise exposure while serving in the Army in during the Vietnam War.

2.  The Veteran currently has hearing loss in both ears to an extent recognized as a disability for VA purposes, and the overall record tends to support a finding that the Veteran's current hearing loss in the right ear is related to service.  

3.  The Veteran currently has tinnitus, and the overall record tends to support a finding that it is related to service and/or to his service-related hearing loss.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Given the Board's favorable disposition of the Veteran's claims for service connection for hearing loss in the right ear and for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Lay or medical evidence, as appropriate, may be used to substantiate service incurrence.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Under 38 C.F.R. § 3.310 (which was revised effective in October 2006), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010).  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Resolving all doubt in the Veteran's favor and in light of the law above, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  

The Veteran contends that his current hearing loss and tinnitus are due to in-service noise exposure due to his duties as an air defense artillery (ADA) crewman during the Vietnam War.  Even though he checked "No" with regard to hearing loss and ear problems on the medical history portion of his March 1971 separation examination report, the Veteran stated, on his VA Form 9, that most everyone checks "No" on their discharge examination just so they can go home.  He added the hearing loss and ringing in his ears was certainly not as evident then as it became later and that he has not been exposed to loud noises since his discharge and had even been given hearing aids by the Louisville, Kentucky VA Medical Center (VAMC). 

In an October 2010 statement, the Veteran reported that, during his first year of military service, he was a light ADA crewman during the Vietnam War and was exposed to excessive noise, including noise from the tracks on which he was assigned, 40-mm and 175-mm guns, mortar, artillery and small arms fire without hearing protection.  Hearing protection was only offered during the final two weeks of service in Vietnam.  For about a year after he returned from Vietnam, his duties at Ft. Bliss, Texas, involved artillery and firepower demonstrations, in addition to training other troops in the use of 40-mm guns on tracks that involved extensive exposure to high decibel noise without hearing protection.  The Veteran added that, when he was discharged from the Army, he was not provided a full hearing test equal to the one administered at the time of induction into service.  His main objective at that time was to be released without delay.  He added that he may not have been focused or concerned about his medical conditions at that time due to the anticipation and excitement of returning home.  Therefore, he may have checked "no" on his discharge examination without being concerned about any "ringing" noise in his ears.  Finally, he noted that, since his discharge from the Army, he has not been exposed to loud noises comparable to that to which he was exposed during military service.

Service treatment records show that, on a September 1967 pre-induction examination, audiogram revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
0
0
0
0
0

In compliance with the Board's remand, a copy of his March 1971 separation examination report was obtained.  This report shows that only a whisper hearing test was performed, revealing that the Veteran could hear someone speaking who was located 15 feet away from him, in both ears.  No audiogram was performed. 

The Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

First addressing the question of current disability, the Board notes that the Veteran underwent a VA audiological examination in January 2008, which revealed mild sensorineural hearing loss at 1000 Hertz in both ears, sloping to moderate to moderately-severe sensorineural hearing loss from 1500 to 8000 Hertz in the right ear and from 2000 to 8000 Hertz in the left ear.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
60
60
LEFT
20
30
45
50
60

The Veteran's speech recognition scores using the Maryland CNC Word List were 88 percent in the right ear and 96 percent in the left ear.  During this examination, the Veteran denied pre- and post-service occupational and recreational noise exposure.  He had a history of intermittent, recurrent tinnitus in both ears.  Supposedly, the Veteran reported the onset of bilateral intermittent tinnitus in the late 1970s that occurs from as frequently as twice a day or as infrequently as several days apart.  He believed that his tinnitus is a result of exposure to gunfire during military service.  

In compliance with the Board's remand, the Veteran underwent another VA audiological examination in October 2010, which revealed within normal to moderately severe sensorineural hearing loss from 250 to 8000 Hertz in both ears.  During this examination, the Veteran denied civilian noise exposure.  Supposedly, the Veteran reported the onset of bilateral constant tinnitus after his time in service.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
40
50
50
LEFT
20
35
45
55
60

The Veteran's speech recognition scores using the Maryland CNC Word List were 96 percent in the right ear and 100 percent in the left ear.

Audiometric testing results clearly establish hearing loss disability in both ears as defined in 38 C.F.R. § 3.385.  Both VA examinations also establish the presence of tinnitus.  The question remains, however, as to whether there exists a medical nexus between bilateral hearing loss and tinnitus and service.

After reviewing the Veteran's claims file, the January 2008 and October 2010 VA examiners indicated that an opinion regarding service connection for Veteran's hearing loss as a result of noise exposure during service would be mere speculation.  The January 2008 VA examiner noted that audiometric results were not available from the Veteran's separation from military service, therefore the status of his hearing at that time is unknown.  Similarly, the October 2010 VA examiner noted that no other military hearing tests were found in the claims file after the September 1967 pre-induction audiogram.  Both VA examiners opined that the Veteran's tinnitus is not the result of noise exposure during military service.  The January 2008 VA examiner noted that the Veteran reported an onset of intermittent tinnitus in the late 1970s, at least five years following military service.  The October 2010 VA examiner noted that the Veteran reported that his tinnitus began after his time in the military, adding that she knew of no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  However, the October 2010 examiner also opined that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.  In a June 2011 addendum, the October 2010 VA examiner indicated that tinnitus is a subjective complaint that cannot be evaluated objectively and it results from a wide range of possible underlying causes.  She added that most hearing loss develops gradually during middle or old age, without any identifiable causes or associated other than advancing years; thus, she opined that the etiology of the Veteran's tinnitus is presbycusis as it has been shown by epidemiological studies that presbycusis in the most prevalent cause of tinnitus.  The Board notes that presbycusis is defined as a progressive, bilaterally symmetric perceptive hearing loss occurring with age.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1503 (30th ed. 2003).

During this appeal, the Veteran has alleged that he had in-service noise exposure, the "injury" to which his disabilities relate.  While his service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma, the Board notes that the Veteran's service personnel records confirm that he served in the Republic of Vietnam from January 1969 to January 1970 as a light ADA crewman and that he was discharged from service at Ft. Bliss.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the U. S. Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  Considering the circumstances of the Veteran's service, he was likely exposed to significant noise exposure in service from the firing of weapons during the Vietnam War and at Ft. Bliss.  Because the Veteran was a light ADA crewman during the Vietnam War and, as such, he routinely was exposed to hazardous noise, including artillery fire, 40-mm and 175-mm guns, track vehicle noise and weapons, mortars and small arms fire without hearing protection, the RO conceded exposure to acoustic trauma.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 38 U.S.C.A. § 1154(a).  Therefore, the Board finds that Veteran's statements are competent and credible with respect to having been exposed to noise in the military and having ringing in his ears and hearing problems in service which continued after service, particularly in light of his denial of pre- and post-service occupational and recreational noise exposure.  Thus, there is objective evidence to support the Veteran's claim of acoustic trauma in service, and the Board accepts the Veteran's assertions of in-service noise exposure as credible.  

The Board also finds that the record presents an objective basis for attributing the Veteran's current hearing loss and tinnitus to service.  For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.

While there is no competent opinion of record explicitly relating the Veteran's current bilateral hearing loss to service, the Board finds that the opinions provided by both VA examiners do not preclude service connection for either disability.  Both VA examiners, audiologists, indicated that a determination regarding whether hearing loss was incurred in service would be speculative.  While both examiners opined that the Veteran's tinnitus was not related to service, because they indicated that the Veteran reported that his tinnitus began after military service.  However, it appears that the VA audiologists may have misunderstood the Veteran's history regarding when the ringing in his ears started as the Veteran contends that he has had both disorders since service.

As both VA audiologists' opinions relied on the absence of medical evidence, rather than the presence of lay evidence about in-service noise exposure, in-service chronic hearing loss and tinnitus, and continuous post-service hearing loss and tinnitus, the factual assumptions underlying their opinions do not include recognition of the significant acoustic trauma the Veteran experienced, chronic symptoms in service, or continuous post-service symptoms.  Without consideration of these facts, their opinions are based on a factually inaccurate history.  While examiners can render a current diagnosis based upon their examination of a veteran, the Court has held that without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board also notes that the October 2010 VA examiner initially opined that the Veteran's tinnitus is a symptom of his hearing loss.  Later, this examiner opined that the etiology of the Veteran's tinnitus is presbycusis, that is, due to aging.  However, this addendum opinion does not provide a rational to explain how the Veteran's tinnitus is related to aging, especially when he reported that it began during service or soon after, and not during middle age.
 
Considering the totality of the evidence, including the Veteran's credible assertions of in-service noise exposure (acoustic trauma), chronic hearing loss and tinnitus during service, and continuous hearing loss and tinnitus since service, and the nature of the disabilities, the Board finds that the Veteran's bilateral hearing loss and tinnitus began in service and was continuous after service.  The lay and medical evidence shows current disability of bilateral hearing loss and tinnitus.  Service connection for tinnitus is also warranted on a secondary basis, as the October 2010 VA examiner opined that it is a symptom of his hearing loss.  Affording the Veteran the benefit of the doubt on the question of medical nexus, the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


